Exhibit 10.5

AMENDMENT NO. 9 TO SERVICE AGREEMENT

THIS AMENDMENT NO. 9 TO SERVICE AGREEMENT (“Amendment”) is made as of January 1,
2007 by and between THE HEARST CORPORATION, a Delaware corporation (“Hearst”),
and HEARST-ARGYLE TELEVISION, INC., a Delaware corporation (the “Company”).

W I T N E S S E T H

WHEREAS, Hearst and the Company entered into a Service Agreement dated as of
August 29, 1997 and amended by Amendments Nos.1 through 8 (the “Service
Agreement”), pursuant to which Hearst provides certain services to the Company;
and

WHEREAS, Hearst and the Company mutually desire to amend the Service Agreement
as set forth hereinafter;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Service Agreement as follows:

1.     Section 3.1 of the Service Agreement is hereby amended by substituting
the date of December 31, 2007 in place and instead of the December 31, 2006
date.

2.     Effective January 1, 2007, Schedule 2.1A attached hereto and made a part
hereof shall be substituted in place and instead of Schedule 2.1 of the Service
Agreement.

3.     Effective January 1, 2007, the Service Level Agreement attached as
Addendum 1 hereto hereto shall be made a part of the Service Agreement.

4.     Hearst Service Center transaction charges for new acquisitions shall be
priced using the current transaction rates and estimated volume.

5.     Controller’s office, Treasurer’s office and Legal Department charges are
annual estimates to service the entire group, these charges are allocations of
specific departments’ current year budgets to support the entire company.

6.     Except as expressly set forth herein, all terms and conditions of the
Service Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

THE HEARST CORPORATION

HEARST-ARGYLE TELEVISION, INC.

By:

/s/ RONALD J. DOERFLER

 

By:

/s/ JONATHAN C. MINTZER

 

Name:

Ronald J. Doerfler

Name:

Jonathan C. Mintzer

Title:

Sr. VP and CFO

Title:

Vice President, General Counsel and Secretary

Dated:

Dated:

 


--------------------------------------------------------------------------------